WINTER, Chief Judge,
dissenting:
In agreement with the majority, I perceive error in the admission into evidence of (1) the part of witness Foster’s plea agreement which dealt with his willingness to take a polygraph test, (2) the prejudicially drawn charts of telephone calls, and (3) the business records implicating defendant Hand. I also see error in the admission of evidence of Porter’s flight from Florida as indicating consciousness of guilt, and in the joinder for trial of Jolly, Bell, Barrentine and Hand with Porter.
Considered singly, these errors might not be sufficient to warrant reversal. I am persuaded, however, that their aggregate effect creates grave doubt that these defendants received a fair trial. I would reverse as to all defendants and grant new trials. From the contrary judgment, I respectfully dissent.
I.

Evidence of Flight

The district court admitted evidence at trial that Porter fled from authorities after being informed that a federal grand jury in Florida had indicted him for narcotics importation and possession. Porter persuasively argues that such evidence was probative only of his guilt of the Florida charges, and not of the charges in this *979case, which were not even lodged until after he surrendered on the Florida charges. The majority concludes that, because Porter did not know the precise nature or scope of the Florida charges, the jury could permissibly infer that he fled in order “to escape any prosecution for his numerous violations of the drug laws, which ultimately led to his present indictment for engaging in a [CCE].” This reasoning is directly contrary to controlling Fourth Circuit precedent.
In United States v. Beahm, 664 F.2d 414, 419-20 (4 Cir.1981), we explained that “an inference [of consciousness of guilt] would be completely unfounded where a defendant flees after ‘commencement of an investigation’ unrelated to the crime charged, or of which the defendant was unaware.” The majority concedes that Porter did not know which crimes were the subject of the Florida indictment, and it uses this uncertainty to justify the broadest possible inference of guilt. In essence, the opinion places the burden on Porter to prove that he fled only from the crimes actually at issue in Florida. This shifting of the burden is impermissible. As Beahm further explained:
If the government wishes to offer evidence of flight to demonstrate guilt, it must ensure that each link in the chain of inferences leading to that conclusion is sturdily supported____ The government’s failure to substantiate adequately the inference that defendant was aware he was wanted for the crime renders the instruction given the jury in this case [permitting such an inference] irretrievably erroneous.
664 F.2d at 420 (citation omitted). Accord, United States v. Hawkes, 753 F.2d 355, 359 (4 Cir.1985).
The leap from Porter’s consciousness of guilt concerning the Florida charges, to an inference of consciousness of guilt of charges — not yet lodged — concerning a vast criminal enterprise, is wholly unsupported. The jury should not have been permitted to make that leap. Since, as Hawkes notes, “[t]he prejudice to a defendant from such an instruction [regarding intentional flight] is obvious,” 753 F.2d at 359 (reversing and remanding for a new trial), reversal as to Porter is clearly warranted.
II.

Joinder and Severance

Jolly, Bell, Barrentine and Hand were each charged, along with Porter, in counts 1-7 dealing with the “Frances Louise” conspiracy in Florida. Porter was also charged in 12 additional counts, relating to four separate conspiracies and involving different people, places and drug shipments, with which Jolly, Bell, Barrentine and Hand had no connection.
It is settled law in this circuit that the fact that several separate transactions share a common participant is insufficient to justify joinder for trial of multiple defendants. United States v. Chinchic, 655 F.2d 547, 551 (4 Cir.1981), cert. denied 471 U.S. 1135, 105 S.Ct. 2674, 86 L.Ed.2d 693 (1985). See also United States v. Whitehead, 539 F.2d 1023, 1025-26 (4 Cir.1976); Ingram v. United States, 272 F.2d 567 (4 Cir.1959). If joinder was not proper, severance was mandatory.
One of the charges against Porter was that he was engaged in a continuing criminal enterprise. It was therefore necessary at his trial to establish his managerial role in several illegal operations involving multiple defendants. As to him, evidence of the conspiracy involving Jolly, Bell, Barrentine and Hand, in which Porter also participated, was thus admissible. However, I think it was error for the district court to require these four defendants, whose roles were limited to a single conspiracy within Porter’s broader enterprise, to be tried with Porter in circumstances where evidence of Porter’s participation in the other conspiracies was to be received.
I cannot conclude that the error was harmless. The verdict of the jury does not demonstrate a lack of prejudice. Although, as the majority notes, defendants Peterson and Terry Porter were acquitted, they were charged in different counts of the indictment and there is no indication *980that the evidentiary overlaps and ambiguities in the cases of Jolly et al. similarly plagued the defenses of Peterson and Terry Porter.
A significant factor militating against the conclusion that the error was harmless is the fact that most of the evidence admitted at the joint trial would have been inadmissible at a separate trial of Jolly, Bell, Barrentine and Hand. The controlling precedent on this issue is Chinchic, where we held that “misjoinder constitutes reversible error unless substantially all of the evidence would be admissible at separate trials.” 655 F.2d at 551. See also United States v. Lane, 474 U.S. 438, 106 S.Ct. 725, 88 L.Ed.2d 814 (1986) (fact that same evidence would likely have been admissible at separate trial suggests that misjoinder was harmless error).2
III.
In summary I cannot conclude that defendants had a fair trial. Most of the government's case rests on accomplice testimony. Yet the testimony of at least one of these witnesses, and, indirectly, potentially all of them, was impermissibly bolstered by reference to a polygraph examination. Moreover, the district court’s cautionary instruction concerning the use of accomplice testimony was minimal at best.3
I think that Bell, Barrentine, Jolly and Hand suffered prejudice from being tried with Porter. In addition, Porter, Bell and Barrentine legitimately complain about the erroneous admission of prejudicial telephone charts, and Hand lodges a valid complaint regarding the improper admission of business records. While the evidence against Porter was stronger than that against the other defendants, the improper admission of evidence of his flight, along with the more general errors in the trial, persuades me that he is entitled to a new trial as well.
I would reverse all of the convictions and award new trials.

. In holding the error to be harmless, the Court in Lane also noted that the proof of guilt was "overwhelming," a characterization that is ill-suited to the evidence against Jolly, Bell, Barrentine and Hand — particularly in light of the other errors in this trial. Moreover, while Lane indicated that limiting instructions can help to minimize prejudicial spillover, the Court conceded that, in a trial of numerous defendants and unrelated crimes, with which that Court was not faced, limiting instructions may prove inadequate to prevent the type of prejudice complained of here.


. The jury was merely instructed that it "should consider these witnesses’ [accomplices who pled guilty] testimony with caution giving it the weight that you feel that it deserved.” A more correct instruction would have been to tell the jury to receive such evidence with caution and consider it with great care. See, e.g. United States v. Hilton, 772 F.2d 783, 786 (11 Cir.1985).